Citation Nr: 0900822	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  93-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from January 1978 to May 
1991.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied a claim for a TDIU due to service-
connected disabilities.

In April 1994, the veteran testified at a hearing at the 
Board before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that proceeding is of record.  

This case was previously before the Board in September 1995, 
January 1998, March 2000, and September 2003.  In September 
1995, the veteran's claim was remanded so that additional 
evidentiary development, including VA examinations, could be 
completed regarding several inextricably intertwined claims 
for increased disability evaluations and service connection; 
as well, the Board sought to have the veteran's VA vocational 
rehabilitation program folder associated with his claims 
file.  

In January 1998, the veteran's claim was remanded in an 
effort to obtain the veteran's complete service medical 
records, issue a supplemental statement of case on a related 
increased disability claim, and to obtain additional VA 
examinations and information regarding the veteran's 
industrial and educational background.

The March 2000 Board remand was issued as a result of a 
decision by the Board to grant service connection for the 
veteran's low back disorder and an increased disability 
evaluation for his service-connected cervical spine.  The 
Board requested that all additional evidence and information 
be obtained as to these disorders prior to adjudicating the 
veteran's claim for a TDIU.

The veteran's claim for a TDIU was again before the Board in 
September 2003.  At that time, pursuant to authority provided 
by 38 C.F.R. § 19.9(a)(2) (2002), the Board undertook 
additional evidentiary development in this case.  However, a 
decision by the Federal Circuit held 38 C.F.R. § 19.9(a)(2) 
invalid because it permitted the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration of the evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  So the Board remanded his case to the RO 
to complete the additional development initially requested by 
the Board and to review any evidence already obtained by the 
Board, as well as for issuance of a supplemental statement of 
the case (SSOC).  

Unfortunately, additional due process considerations required 
an additional remand in October 2006.  At that time, the 
Board also requested that the RO provide the veteran notice 
as to the evidence and information necessary to substantiate 
the veteran's TDIU claim, and a newly raised claim of 
entitlement to service connection for a psychiatric disorder, 
as well as requested that the AOJ adjudicate the issue of 
entitlement to service connection for a psychiatric 
disability.  See August 2006 statement of the veteran.  The 
appeal since has been returned to the Board for appellate 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As noted above, in October 2006, the Board remanded the case 
to the agency of original jurisdiction (AOJ).  The October 
2006 Board remand requested that the RO provide the veteran 
notice as to the evidence and information necessary to 
substantiate the veteran's TDIU claim, and a newly raised 
claim of entitlement to service connection for a psychiatric 
disorder, as well as requested that the AOJ adjudicate the 
issue of entitlement to service connection for a psychiatric 
disability prior to readjudicating the TDIU issue on appeal.  
Thereafter, a VCAA notice letter was issued in November 2006 
which referenced additional evidence needed relevant to his 
claim for service connection for a psychiatric disability, 
but did not provide the veteran notice of the elements 
necessary to substantiate such a claim.  Further, although a 
statement of the case issued in November 2007 contained text 
stating that there was no evidence in the claims folder of 
continuity of treatment for depression and bipolar disorder 
since service, no law applicable to the service connection 
claim was provided.  Moreover, the record does not contain a 
rating decision reflecting AOJ adjudication of the 
inextricably intertwined service connection issue, nor notice 
with appellate rights, as to any AOJ determination in this 
regard.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As the record does not 
reflect that there has been compliance with the above noted 
directives contained in the October 2006 Board remand, the 
case is not appropriate for appellate consideration at this 
time.

In view of the foregoing, and to afford the veteran all due 
process consideration, the case is hereby remanded to the RO 
for the following action:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him of the 
information and evidence that is 
necessary to substantiate his newly 
raised claim of entitlement to service 
connection for a psychiatric disability, 
to include depression and bipolar 
affective disorder; (b) inform him of the 
information and evidence that VA will 
seek to provide; and (c) inform him of 
the information and evidence he is 
expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).

The veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim of entitlement 
to service connection for a psychiatric 
disability, to include clinical 
depression and bipolar affective 
disorder.  The RO should attempt to 
obtain any referenced records and 
associate them with the other evidence in 
the claims file.  Any authorization 
necessary for release of such documents 
should be obtained from the veteran.  If 
any request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Adjudicate the issue of entitlement 
to service connection for a psychiatric 
disability, to include clinical 
depression and bipolar affective 
disorder.  Notice of the determination, 
and the veteran's appellate rights, 
should be provided to the veteran and his 
representative.  The issue should be 
returned to the Board only if a timely 
substantive appeal is received in 
response to a Statement of the Case 
issued in response to a timely notice of 
disagreement.

3.  Then readjudicate the veteran's claim 
of entitlement to TDIU.  If the benefit 
sought is not granted, send him and his 
representative a supplemental statement 
of the case and provide the requisite 
time to respond before returning the 
claim to the Board for further appellate 
consideration, as warranted.

The purpose of this remand is to further develop the record, 
and afford the veteran all due process consideration.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and/or 
argument concerning the claims that are being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







